SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-153536 COLOR ACCENTS HOLDINGS, INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 813 Woodburn Road
